Appeal from an order of the City Court of the City of White Plains, granting a motion for a mistrial because of statements made to the jury by counsel for appellants in his opening dismissed, with $10 costs and disbursements. The order was within the discretion of the trial court and, in the absence of judgment, is not appealable. (Civ. Prac. Act, § 583; Brauer v. Oceanic Steam Navigation Co., 77 App Div. 407, 408; Abraham v. American Exchange Nat. Bank, 174 App. Div. 854; Fine v. Cummins, 260 App. Div. 569, 570; Dunbar v. Ingraham, 275 App. Div. 898.) Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.